DETAILED ACTION
This action is in response to the amendment filed 9/17/2021.  Claims 1-19 are pending.  Claims 1, 9, 11 and 18 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed 9/17/2021:  Applicant has amended the claims, and the corresponding rejections have been altered to address the amended language.
Response to Arguments
Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive.
Applicant argues with regards to claims 1-19 against the combination of Kozloski, Lam and Mittal teach the new limitations of claims 1 and 11.  Examiner now relies upon the combination of Kozloski, Cabanes and Mittal for the rejections of claims 1 and 11 (see below rejections – Cabanes reference is heavily relied upon for the new limitations).  The Cabanes reference discusses “Git”, a version control system that uses SHA1 hashes of commits of code as identifiers for accessing a commit repository and identifying different versions.  Each commit is linked to a parent commit in a fashion that 
All other arguments presented by Applicant either repeat or rely upon the issues addressed above, and are also not persuasive for the reasons given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski et al. (US 2018/0189732 A1), published Jul. 5, 2018, in view of Cabanes, Benjamin “Things you probably didn’t know about Git”, published Apr. 8, 2018, in view Mittal et al. (US 2017/0123777 A1), published May 2017.
As to claim 1, Kozloski substantially discloses a computer implemented method (Kozloski [0006] method) of providing and maintaining irrefutable proof of transactions within a software release cycle (Kozloski [0025] code transaction stored in blockchain through the lifetime of the code; [0123]-[0133] blockchain immutability allows for knowing for certain that a digital event happened), said method comprising:	creating, by one or more computer devices that are associated with the software release cycle, an electronic ledger (Kozloski [0026] computer nodes part of producing software program using blockchain to collaborate – requires creation of blockchain);	storing the electronic ledger in an electronic database accessible by the one or more computer devices over one or more networks (Kozloski [0013] blockchain is distributed; [0016] every node has a copy of the blockchain); and	for each transaction within the software release cycle (Kozloski [0072] any event related to the code may be tracked and stored), each computing device of the one or more computing devices is adapted to:		perform a transaction related to the software release cycle (Kozloski Fig. 2 item 202 write code for computer software program; [0027]), 		access the electronic ledger to record the transaction performed (Kozloski Fig. 2 item 204 submit code to distributed network to add block to blockchain; [0027]), information recorded in the ledger comprising a unique identifier of a programmer (Kozloski [0034], [0068] recording programmer ID to blockchain) of a software build, deployment (Kozloski [0054] deployment tag of data put in blockchain) or release; and	provide an audit trail of the transaction and at least one other transaction recorded in the electronic ledger to satisfy at least one criteria associated with the software release cycle (Kozloski [0122] blockchain has record of every transaction and can never be erased, ensuring “auditability”; [0067] include audit trail information to blockchain for transactions related to completion of integration tests).	Kozloski fails to explicitly disclose recording when the transaction was performed  “Commit Anatomy” showing date as meta data stored for of a commit code snapshot) and recording a cryptographic hash function identifier of source code associated with the transaction (Cabanes pg. 2-3 SHA1 is a cryptographic hash function that identifies a commit code snapshot).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the metadata and SHA1 identifier of Cabanes with the program code blockchain of Kozloski, such that the program code transactions are timestamped with a commit and identified by a hash value, as it would advantageously allow for quicker switching between versions by quickly identifying the differences between branches (Cabanes pg. 3 ¶4).	Kozloski and Cabanes fail to explicitly disclose recording request of a software build, deployment or release.	Mittal describes techniques for deploying applications on application platforms.	With this in mind, Mittal discloses recording request of a software build, deployment (Mittal [0045] developer with User ID requesting deployment of application) or release.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the 
As to claim 11, Kozloski substantially discloses a system (Kozloski [0003] system) for providing and maintaining irrefutable proof a transactions within a software release cycle (Kozloski [0025] code transaction stored in blockchain through the lifetime of the code; [0123]-[0133] blockchain immutability allows for knowing for certain that a digital event happened), said system comprising:	one or more computing devices associated with the software release cycle (Kozloski [0026] computer nodes part of producing software program), said one or more computing devices being adapted to perform transactions related to one of a build service (Kozloski [0036] lines of code), test and quality service (Kozloski [0036] quality of code, [0037] test), deployment service (Kozloski [0041] deployment information) or release service;	an electronic ledger stored in an electronic database accessible by the one or more computer devices over one or more networks (Kozloski [0026] computer nodes part of producing software program using blockchain to collaborate; [0011] blockchain); and	for each transaction within the software release cycle (Kozloski [0072] any event related to the code may be tracked and stored), each computing device of the one or more computing devices is adapted to:write code for computer software program; [0027]), and		access the electronic ledger to record the transaction performed (Kozloski Fig. 2 item 204 submit code to distributed network to add block to blockchain; [0027]), information recorded in the ledger comprising a unique identifier of a programmer (Kozloski [0034], [0068] recording programmer ID to blockchain) of a software build, deployment (Kozloski [0054] deployment tag of data put in blockchain) or release; and	provide an audit trail of the transaction and at least one other transaction recorded in the electronic ledger to satisfy at least one criteria associated with the software release cycle (Kozloski [0122] blockchain has record of every transaction and can never be erased, ensuring “auditability”; [0067] include audit trail information to blockchain for transactions related to completion of integration tests).	Kozloski fails to explicitly disclose recording when the transaction was performed in accordance with a predetermined procedure; and recording request of a software build, deployment or release and secure cryptographic hash functions of intermediate listings of build and deployment specifics and the locations of the listings.	Cabanes discloses recording when the transaction was performed in accordance with a predetermined procedure (Cabanes pg. 3 “Commit Anatomy” showing date as meta data stored for of a commit code snapshot), and recording secure cryptographic hash functions (Cabanes pg. 2-3 SHA1 is a cryptographic hash function that identifies a commit code snapshot) of intermediate listings of build and deployment specifics (Cabanes pg. 3-4 stored parent/previous commits (see tree figure on pg. 4 showing commit chain and branches); pg. 5 “Repository” contains all commits) and the locations  “Commit Anatomy” each commit is a pointer to a tree, which has links to previous commits (see pg. 4 figure); pg. 2-3 SHA1 is a cryptographic hash function that identifies a commit code snapshot and is used for retrieval). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the commit SHA1 hashing of Cabanes with the program code blockchain of Kozloski, such that the program code transactions (commits) are identified by a SHA1 hash identifier and able to be retrieved using the identifier, as it would advantageously allow for quicker switching between versions by quickly identifying the differences between branches (Cabanes pg. 3 ¶4).	Kozloski and Cabanes fail to explicitly disclose recording request of a software build, deployment or release.	Mittal discloses recording request of a software build, deployment (Mittal [0045] developer with User ID requesting deployment of application) or release.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the application deployment of Mittal with the program code blockchain of Kozloski and Cabanes, such that one of the transactions recorded in the blockchain is a request to deploy, as it would advantageously enable of tracking of testing during an application’s development lifecycle (Mittal [0001]).
As to claims 2 and 12, Kozloski, Cabanes and Mittal disclose the invention as claimed as described in claims 1 and 11, respectively, including wherein the electronic ledger is implemented as a plurality of electronic blocks, each block comprising details adding block to blockchain with code).
As to claims 3 and 13, Kozloski, Cabanes and Mittal disclose the invention as claimed as described in claims 2 and 12, respectively, including wherein the plurality of blocks are linked together by cryptography (Kozloski [0013] cryptographic blockchain) such that each subsequent block contains a cryptographic identifier of a previous block (Cabanes pg. 3 “Commit Anatomy” SHA1 of each commit has parent commit).
As to claims 4 and 14, Kozloski, Cabanes and Mittal disclose the invention as claimed as described in claims 2 and 12, respectively, including wherein the plurality of blocks are linked together by digital hashing such that each subsequent block contains a digital hash of an identifier of a previous block (Cabanes pg. 3 “Commit Anatomy” SHA1 of each commit has parent commit).
As to claims 5 and 15, Kozloski, Cabanes and Mittal disclose the invention as claimed as described in claims 2 and 12, respectively, including wherein the plurality of blocks are linked together by digital signatures such that each subsequent block contains a digital signature of a previous block (Cabanes pg. 3 “Commit Anatomy” SHA1 of each commit has parent commit).
As to claims 6 and 16, Kozloski, Cabanes and Mittal disclose the invention as claimed as described in claims 1 and 11, respectively, including wherein the electronic ledger is implemented as a blockchain comprising one or more blocks associated with a write code for computer software program, item 204 submit code to distributed network to add block to blockchain; [0027]).
As to claim 7, Kozloski, Cabanes and Mittal disclose the invention as claimed as described in claim 1, including wherein the performed transaction comprises one of a build service (Kozloski [0036] lines of code), test and quality service (Kozloski [0036] quality of code, [0037] test), deployment service (Kozloski [0041] deployment information) or release service.
As to claims 8 and 17, Kozloski, Cabanes and Mittal disclose the invention as claimed as described in claims 1 and 11, respectively, including wherein information of the transaction performed (Kozloski Fig. 2 item 204 submit code to distributed network to add block to blockchain; [0027]) and when the transaction was performed is stored within the electronic ledger (Cabanes pg. 3 “Commit Anatomy” showing date as meta data stored for of a commit code snapshot).
As to claim 9, Kozloski, Cabanes and Mittal disclose the invention as claimed as described in claim 8, including wherein the information stored in the ledger comprises one or more of a secure hash of a build artifact (Kozloski [0092] hash stored in blockchain); a location of the build artifact; a timestamp of a start of the performed transaction; a timestamp of an end of the performed transaction; or secure digital hashes of intermediate listings of build and deployment specifics and the locations of 
As to claim 18, Kozloski, Cabanes and Mittal disclose the invention as claimed as described in claim 17, respectively, including wherein the information stored in the ledger comprises one or more of an initial secure hash algorithm (SHA) identifier of source code associated with the transaction; a secure hash of a build artifact (Kozloski [0092] hash stored in blockchain); a location of the build artifact; a timestamp of a start of the performed transaction; or a timestamp of an end of the performed transaction.
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kozloski et al. (US 2018/0189732 A1), published Jul. 5, 2018, in view of Cabanes, Benjamin “Things you probably didn’t know about Git”, published Apr. 8, 2018, in view Mittal et al. (US 2017/0123777 A1), published May 2017, in view of Lam (US 2016/0342977 A1), published Nov. 24, 2016.
As to claims 10 and 19, Kozloski, Cabanes and Mittal substantially disclose the invention as claimed as described in claims 1 and 11, respectively, failing however to explicitly disclose wherein each computing device of the one or more computing devices is further adapted to receive a notification confirming that the transaction was accepted in to the electronic ledger.	Lam describes a method for virtual asset transactions (i.e. blockchain/distributed ledger).	With this in mind, Lam discloses wherein each computing device of the one or all nodes are notified upon addition of a new block to blockchain – block contains transactions).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the blockchain notification of Lam with the blockchain of Kozloski, Cabanes and Mittal, such that nodes are notified upon blockchain updates, as it would advantageously keep a blockchain/distributed ledger more current.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pranavk "What does a git SHA depend on?" is related to the SHA1 commit identifier for Git.
Wang et al. (US 2020/0372158 A1) is related to block-chain based software version data management.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654. The examiner can normally be reached Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ERIC W SHEPPERD/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492